March 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        JAMES E. ARCHER, JR. AND GIDGET ARCHER, Appellants

NO. 14-14-00017-CV                          V.

   DDK HOLDINGS LLC, DIANE E. CAMPBELL, AND HAYES LEASING
  COMPANY, INC., INDIVIDUALLY AND D/B/A HAYES TRUCK GROUP,
                             Appellees
                 ________________________________

      This cause, an appeal from the judgment signed September 24, 2013 in favor
of appellees Diane E. Campbell and Hayes Leasing Company, Inc., Individually
and d/b/a Hayes Truck Group, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants James E. Archer, Jr. and Gidget Archer, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.